DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/17/2020. Claims 11, 13-18, and 28-54 have been cancelled by the applicant. Claims 1-10, 12, 19-27, and 55 are pending and an office action on merits follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 2, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0116232 a1) .
Regarding claims 1 and 55,  Kim discloses and discloses an electroluminescent display ( figures 1 and 2): the display comprises a pixel array; a scanning line 125 is formed on a base and oriented in a certain direction, a data line 135 and a parallel common power line 131 cross the scanning line 125, and the data line 135 and the common power line 131 are insulated from the scanning line 125; source/drain electrodes 130a, the data line 135 and the common power line 131 are formed on an interlayer, a through hole insulation layer 160 is formed on the common power line 131, a through hole160a is formed on the through hole insulation layer 160, so as to expose one of the source/drain electrodes
130a, a pixel electrode 170 is formed on the through hole insulation layer 160, and the pixel electrode 170 is connected to the exposed source/drain electrodes 130a via the through hole 160a; and it can be seen from figure 1 that the pixel electrode 170 has a main body portion and an auxiliary portion connected to the source/drain electrodes 130a, the orthographic projection of the main body portion that is on a substrate does not overlap the orthographic projection of the through hole 160a that is on the substrate, and the main body portion and the through hole 160a are arranged in an extension direction of the common power line 131(π6-π14). Kim fails to explicitly disclose , a size of the main portion in a first direction is larger than a size of the main portion in a second direction. However the examiner notes that one of ordinary skill would possess the necessary knowledge to have this additional feature included in the design.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electroluminescent display/display of Kim wherein , a size of the main portion in a first direction is larger than a size of the main portion in a second direction, since that which is known in the art requires routine skill.
Regarding claim 2,   Kim discloses wherein the first conductive layer (135) comprises: a first power line (131) and first connection lines that are spaced apart from each other, in each of the plurality of sub-.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0116232 a1)  (Kim, hereafter) in view of Hayashi (US 2006/0202611).
Regarding claims 3 and 4,  Kim discloses the display set forth above (see rejections claims 1 and 2). Kim fails to explicitly disclose wherein the first power line comprises: a plurality of sub-power lines arranged in the first direction and extending along the second direction; and a conduction line electrically connects the plurality of sub-power lines (claim 3); wherein the plurality of sub-power lines and the conduction line form a structure of grids, one first connection line of the first connection lines is disposed inside each of the grids, a gap is located between the one first connection line and each of the plurality of sub-power lines and between the one first connection line and the conduction line (claim 4).
Hayashi discloses (Figures 9a-9b) wherein in a drive circuit portion 5, a power line 8 is provided to supply current from a peripheral portion of a substrate 2 to a pixel electrode 23, and the power line 8 is configured in a lattice shape (π5-π18) Hayashi fails to explicitly disclose , a gap is located between the one first connection line and each of the plurality of sub-power lines and between the one first connection line and the conduction line, However one off ordinary skill in the art could readily adjust the teachings to arrive at the invention of 4, since already known configurations  are well known in the art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the electroluminescent display/display of Kim wherein the first power line comprises: a plurality of sub-power lines arranged in the first direction and extending along the second direction; and a conduction line electrically connects the plurality of sub-power lines (claim 3); wherein the plurality of sub-power lines and the conduction line form a structure of grids, one first connection line of the first connection lines is disposed inside each of the grids in order to shorten the manufacturing process with improving emission characteristics  as taught by Hayashi, and  wherein a .
Allowable Subject Matter
Claim 5, 6 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7,9-10, 19-26 are objected to due to their dependency on claimm5. Claims 8, and 12 are objected to due to their dependency on claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879